uil code release number release date date date internal_revenue_service te_ge technical_advice_memorandum area manager taxpayer's name taxpayer's address taxpayer's identification_number years involved conference held legend s d o g m a o t c a c e z o v o a n h c s x n e e n t n n n n n r n e a r r n n r n n n n r n r n r n n n n n n n n n n date date date date date date date date date date date date date date date date date date date date date date date s o n o a o a a a t i t t a t z r d s o t d u o h o t c s x n e g a n o a ee ff issues whether x qualified as an insurance_company under sec_501 of the internal_revenue_code for tax years ending december of year and date of year whether x was entitled to change its taxable_year from a calendar taxable_year to a date taxable_year pursuant to revproc_85_58 whether the service should aggregate the premium income earned by x for the period from january of year through december of year for purposes of determining whether x exceeded the dollar_figure premium limitation set forth in sec_501 of the code whether x a foreign company that made an election under sec_953 of the code continues to qualify for the election if it is not an insurance_company whether x can rely on the determination_letter granted by the service allowing it to claim tax exempt status under sec_501 of the code whether x is entitled to relief pursuant to sec_7805 of the code if x can not rely on its determination_letter what is the effective date of revocation facts x was incorporated in r on date effective date x assumed the assets liabilities and insurance_business of z a b state corporation that was a former member of the c as of december of year x had c number of shares of stock issued and outstanding during year and year x was effectively owned and controlled by a directly and through ownership by d or e in which aor d held an interest z the predecessor to x filed a form_1024 application_for recognition of exemption under sec_501 of the code specifically the exemption provided under sec_501 in its application z described its activities as follows x commenced writing business as a member of the c in date and continues to at write business through the c until it ceased accepting business in date that time z executed an f agreement with the c and has been running off its business since that time through t during the time z was writing business they wrote both property and casualty business on a direct facultative and treaty reinsurance basis z is committed to remaining as an active writer of insurance_business z is currently reviewing proposals that will facilitate its withdrawal from the c via anh agreement which will allow it to move its operations to a new jurisdiction where it can not only run off its c business but can accept new business for its own account the service granted z tax exempt status under sec_501 of the code in date x filed a form_1024 on date seeking tax exemption status under sec_501 of the code it described its activities in form_1024 as follows x is the successor of z which was an underwriting member of the c commenced writing business as a member of the c in date and continued to write business until it ceased accepting business in date executed an f agreement with the c at that time x x through a transfer of assets and liabilities on date x will continue the in the future the company will insurance_business of z from its domicile in r continue to insure business at a level which will qualify for the tax exemption x was formed specifically to continue the operation of z due to valid business reasons necessitated by the shareholders of x are the same as z in its form_1024 x stated that its present and future sources of financial support would be derived from premium income and investments the service granted x tax exempt status under sec_501 on date x made the election under sec_953 to be treated as a domestic_corporation for united_states income_tax purposes x’s copy of the accepted election statement was returned to x on date on its forms x reported program service revenue ie insurance premiums of dollar_figuref and dollar_figureg for the tax years ending december of year and date of year respectively x’s premiums during the periods ending december of year and date of year were attributable to x’s run-off of z's prior c business and to a reinsurance contract entered into between x and another company effective date r requires that x meet two statutory ratios for regulatory purposes n and for the year ended december of x must maintain enough s to meet the n o year x was required to have a minimum s of dollar_figuret during that period x's aggregate amount of u was dollar_figured maintain a minimum s of dollar_figuret during that period x's aggregate amount of u was dollar_figuree met the o in both year and year for the year ended december of year x was also required to x x provided the service with a report from a risk consulting group in date in loss_reserves disclosing an actuarial opinion that the amount of dollar_figureh adjusted to dollar_figurei recorded on the books_and_records of x was sufficient for all unpaid loss and loss adjustment expenses as of december of year from inception through date of year x’s potential liability for unpaid_losses decreased by dollar_figurej u from dollar_figurek as of date to dollar_figure as of date of year during that same period x’s assets increased by dollar_figurem v from dollar_figuren as of date to sp as of date of year based on these figures the amount of investment_income in both year and year dwarfs the total amount of funds either required by r or needed to resolve all potential insurance claims outstanding in each year x represents that while in prior and subsequent years its insurance activities were superficially more extensive because of market conditions the apparent dearth of activity during the years involved does not reflect the true nature and extent of its insurance activities during the years involved at the end of year x owned w profits loss and capital interest in v a domestic_partnership v owned x of w a sec_501 entity incorporated in r by the end on december of year v was owned x by a and x the substantial asset owned by v was w x also owns x of y anr corporation that files a form 1120-pc pursuant to a sec_953 election y and its predecessor have been in run- off status since date during the relevant time period w x and y had little premium income significant retained earnings and assets unrelated to insurance activities as of date of year x had a y ownership_interest in t t is a holding_company that wholly owns gg u s licensed insurance_companies during year x’s interest in p increased to z from its inception through december of year x filed its returns on a effective date of year upon x's purchase of q x changed calendar_year basis from a calendar_year to a fiscal_year with a date year end the purchase of q resulted in x failing to meet the requirements of exemption under sec_501 of the code because x’s aggregated premiums exceeded the dollar_figure limit subsequent to the purchase of q x filed a form 1120-pc return for the period date through december in subsequent years x continued to file its forms 1120-pc returns on a of year calendar_year basis law and analysis issue one whether x qualified as an insurance_company under sec_501 of the code for the years ending december of year and date of year for years prior to date an insurance_company other than life is exempt pursuant to sec_501 if the net written premiums for the taxable_year do not exceed dollar_figure if an entity is a part of a consolidated_group section c b provides that all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 x's eligibility for the benefit of sec_501 of the code turns on whether it satisfies the criteria for qualification as an insurance_company for federal_income_tax purposes x's qualification as an insurance_company depends on whether its activity constituted issuing an insurance_contract or reinsuring the risks underwritten by an insurance_company for the years involved for federal_income_tax purposes an insurance_company is a company whose primary and predominant business activity during the year was the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies in addition sec_1 a of the income_tax regulations provides that it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code emphasis added this language resulted from a series of cases including lawyers mortgage co supra in which the united_states supreme court established the test that later became incorporated as sec_1 a of the regulations as follows while name charter powers and subjection to state insurance laws have significance as to the business which a corporation is authorized and intends to carry on the character of the business actually done in the tax years determines whether it is taxable as an insurance_company emphasis added u s pincite although a taxpayer's name charter powers and state regulation help to indicate the activities in which it may properly engage whether the taxpayer qualifies as an insurance_company for tax purposes depends on its actual activities during the year 56_tc_497 affid per curiam 469_f2d_697 cir taxpayer whose predominant source_of_income was from investments did not qualify as an insurance_company see also 285_us_182 to qualify as an insurance_company a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance 344_fsupp_870 d s c aff'd per curiam 481_f2d_609 cir all of the relevant facts will be considered including but not limited to the size and activities of any staff whether x engages in other trades_or_businesses and its sources of income see generally lawvers mortgage co pincite industrial life ins co pincite 300_fsupp_387 n d tex rev'd on other grounds 425_f2d_1328 cir 189_fsupp_282 d neb affd on other grounds 293_f2d_72 cir inter-am life ins co pincite nat'l capital ins co of the dist of columbia v commissioner 28_bta_1079 neither the code nor the regulations thereunder define the terms insurance or insurance_contract the bedrock for evaluating whether an arrangement qualifies as insurance is 312_us_531 in which the court stated that historically and commonly insurance involves risk shifting and risk distributing the risk transferred must be risk of economic loss 572_f2d_1190 cir cert_denied 439_us_835 the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk legierse pincite revrul_89_96 1989_2_cb_114 the commonly accepted sense of insurance derives from all of the facts surrounding each case with emphasis on the character of x's business actually done in the tax years in question in year and year x did not sell or write any insurance its insurance activities consisted solely of handling the run-off business of its policies predecessor that it acquired on date and to a reinsurance contract entered into between x and another reinsurance company effective date purchase of insurance_companies after the years in question is irrelevant to the present question of whether it qualified for tax exemption as an insurance_company under sec_501 for the years ending december of year and date of year see lawyers mortgage supra pincite x’s subsequent form_990 for each year in question shows premiums and assets as follows premium income was dollar_figuref and dollar_figureg for year and year assets totaled dollar_figure and dollar_figurep for year and year this information reveals that x’s premium income was dwarfed by its investments and other business activities and that its actual insurance expense was x was fully aware that it held investment_assets minor compared to its other liabilities far in excess of what was required by r or what x would need to pay claims a report from a consulting group dated date x obtained an actuarial opinion that the amount of dollar_figureh adjusted to dollar_figurei sufficient for all unpaid loss and loss adjustment expenses as of december of year however for that period x reported assets of dollar_figureb an amount that was bb times the amount it needed to pay its insurance obligations similarly by the end of year x’s assets had grown to cc times the amount needed to pay its insurance obligations reporting assets of sp in loss_reserves recorded on the books_and_records of x was x asserts that it was possible for x to begin to underwrite new business in the date 17’s but it chose not to do so from date when x assumed the assets liabilities and insurance_business of z through the tax years in question x devoted no time to developing and marketing its insurance services and had no business plan for the expansion of its insurance_business x had no employees and did not write any new policies x points to its acquisition of interest in other insurance_companies to bolster its assertion that it carried on the business of insurance x's investment activities are not changed in insurance merely by x’s investment in other insurance_companies x chose not to focus on its insurance_business but rather chose to pursue its investment activities including making loans to g and purchasing k in subsequent years x purchased other noninsurance related assets such as an interest in anl x also indirectly owned m from which it received lease income based on the above the activity actually done by x during the relevant years proves to be that of investing not that of insurance x asserts that i jnvestment of contributed capital and premiums received is an integral and essential activity of an insurance_company and that s ection c imposes no limitations upon the amount or nature of investments which a tax exempt insurance_company may make however x’s u for the years in question far exceeded r and x’s unpaid loss_reserves as demonstrated both the minimum s of dollar_figuret required by by the financial information supplied by x date december of year date of year unpaid loss reserve total assets dollar_figurek n dollar_figureq o s p investment_income u n a d r e ss furthermore from its inception x’s potential liability for unpaid_losses decreased by u to dollar_figure as of date of year while its assets increased by _v to dollar_figurem as of date of year in 56_tc_497 affid per curiam 469_f2d_697 cir the taxpayer was incorporated in arizona as a limited stock_life_insurance_company although the taxpayer alleged that it was an insurance_company over percent of its reported gross_income for the years in question consisted of dividends interest rents and stock transactions the court examined the financial data reported by the taxpayer for the years in question and noted that p etitioner's primary and predominant source_of_income was from its investments and not from issuing insurance contracts or reinsuring risks underwritten by insurance_companies during each of the years at issue petitioner's investment_income far exceeded its earned premiums and the amounts of earned premiums were de_minimis during those years it is equally as clear that petitioner's primary and predominant efforts were not expended in issuing insurance contracts or in reinsurance inter-american pincite in holding that inter-american was not an insurance_company for the years in question the court stated that in deciding this issue we have given due consideration to the problems based indigenous to new life_insurance_companies our decision is upon a finding that petitioner was not using its capital and efforts primarily in earning income from the issuance of insurance inter-american pincite the court in 300_fsupp_387 n c tex was faced with a taxpayer similar to inter-american and x although cardinal life_insurance_company was chartered to do business in texas the court examined the character of its business activity during the years at issue the court noted that cardinal life did not issue any insurance policies directly to an insured and did not employ a sales force to sell its insurance policies the court compared cardinal life's premium income to its total income finding percentages of premium income to in holding that total income of and for the years in question cardinal life was not an insurance_company for the pertinent period the court stated while plaintiff's insurance activities were insignificant it was generating substantial income from dividends on stocks rental income on real_estate rental income on trailers interest_income and capital_gains upon the plaintiff is seeking to remove disposal of real_estate and stocks itself from the grasp of the personal_holding_company provisions by claiming life_insurance_company status through the issuance of a small and insignificant amount of insurance contracts resolved on the basis of the plaintiffs primary business activity during each of the taxable years based upon the undisputed facts the court holds that plaintiff was not a life_insurance_company during any of the years in question the question is to be 300_fsupp_387 pincite x contends that its fact pattern is more similar to that of 373_f2d_336 however the court in 344_fsupp_870 affd 481_f2d_609 distinguished alinco life_insurance_company and found that alinco involved the qualification as a life_insurance_company it further noted that t he risk during the relevant tax_year amounted to almost one billion dollars and it did not have the majority of its income coming from real_estate mortgages dividends and interest alinco was also serving a legitimate business_purpose of its owner a large finance company since the owner could not engage in the insurance_business under the laws of the state under which it was incorporated f_supp pincite the alinco court was not faced with the question of whether the taxpayer was truly operating as an insurance_company unlike the facts in x alinco’s only activity during the years at issue was that of reinsurance alinco f 2d pincite there was not a disproportionate relationship between alinco's insurance premiums and its investment_income nor were there significant other investments such as those made by x based on the above it is clear that x's primary business activity for the years involved were investing its assets not the business of insurance because x is not an insurance_company as described in sec_1_801-3 of the regulations x would not qualify for recognition of exemption under sec_501 of the code issue two whether x was entitled to change its taxable_year from a calendar taxable_year to a date taxable_year pursuant to revproc_85_58 and issue three whether the service should aggregate the premium income earned by x for the period from january of year through december of year for purposes of determining whether x exceeded the dollar_figure premium limitation set forth in sec_501 of the code revproc_85_58 1985_1_cb_740 provided in part sec_3 organization desiring to change their annual accounting periods including organizations that come within the exception contained in sec_1_442-1 of the regulations under which prior approval of the commissioner to change is not required may effect the change by timely filing the applicable information_return form_990 with the appropriate internal_revenue_service center for the short_period for which a return is required the form_990 should indicate that a change_of accounting_period is being made if an organization has previously changed its annual_accounting_period at any time within the ten calendar years ending with the calendar_year that includes the beginning of the short_period resulting from the change_of an annual_accounting_period and if it had a filing requirement at any time during that ten year period it must file a form_1128 application_for change in accounting_period with the appropriate internal_revenue_service center with its timely-filed annual information_return the form_1128 must be filed by the fifteenth day of the fifth month following the close of the short_period from its inception through december of year x filed its returns on a calendar_year basis effective date of year upon x’s purchase of q x changed from a calendar_year to a fiscal_year with a date year end the purchase of q resulted in x failing to meet the requirements of exemption under sec_501 of the code because x's aggregated premiums exceeded the dollar_figure limit subsequent to the purchase of q x filed a form 1120-pc return for the period date through december of year basis in subsequent years x continued to file its returns on a calendar_year x argues that it fully complied with revproc_85_58 and therefore it was entitled to file a return for the short tax_year beginning january of year and ending date of year revproc_85_58 allows certain exempt_organizations to change their annual accounting periods by i timely filing their form_990 for the short_period and ii indicating thereon that a change_of accounting_period is being made a timely filed form_990 must be filed by the fifteenth day of the fifth month following the close of the short_period accordingly in order to comply with the revenue_procedure x needed to file on or before date either its form_990 or a form_8868 application_for extension of time to file an exempt_organization return for the short_year ending date of year x did not file its form_990 for the fiscal_year ending date of year until date instead x is relying on the form_8868 it filed for year to argue that its return was timely filed however according to the service’s computed records none of the forms at issue were timely filed on or before date attached to x’s form_990 are three forms one of the forms is a request for an automatic three month extension of time to file this form_8868 is dated date and indicates x is requesting a filing extension for a year calendar_year return the service’s computer records show that this form_8868 was not received by the service until date since this extension was clearly filed after date x can not rely on it for purposes of revproc_85_58 the other two forms request a filing extension for a short fiscal_year ending date of year the first of these forms is the automatic three month filing extension request requesting an extension until date for filing the short_year return the second of these forms is an additional three month filing extension request neither of these forms is dated by x the service’s records show the first of these short_year filing extensions was not received by the service until date date is dd days after the date due_date for filing a timely return for fiscal_year ending date of year accordingly unless x has evidence that it timely mailed this undated form_8868 the fact the form was not received by the service until dd days after date is strong evidence it did not timely file an initial extension for its purported return for the short fiscal_year ending date of year moreover even if x can establish that its initial filing extension for its purported short_year return was timely filed that extension only extended the return filing_date until date the service’s computer records show however that x’s request for an additional three month extension to file a return for the fiscal_year ending date of year was not received by the service until date this ee day gap between the due_date and the date the extension was received by the service is further evidence x did not timely file a short_year return as required by revproc_85_58 see jhk enterprises inc t c memo requirement of revproc_85_58 and can not rely on the revenue_procedure as authority for filing a short fiscal_year return accordingly x did not comply with the timely filing in addition x is precluded from filing a fiscal_year return because it did not it is fiscal_year basis during the taxable_year see maintain its books_and_records on a sec_1_441-1 of the regulations a fiscal_year will be recognized onlly if established as the annual_accounting_period of the taxpayer and only if the books of the taxpayer are kept in accordance with such fiscal_year see 73_tc_1045 brown v united_states ustc fla d c sec_441 is one of the basic accounting provisions of the internal_revenue_code ie sec_441 sec_442 and sec_443 and it prohibits a taxpayer from filing a fiscal_year return when the taxpayer maintains its books_and_records on a calendar_year basis although these basic accounting provisions were drafted with a focus on computing taxable_income the provisions have been applied to issues involving tax exempt_organizations see gcm date in fact revproc_85_58 implicitly recognizes the general applicability of these provisions to exempt_organizations by setting forth a procedure that allows certain exempt_organizations to change their accounting_period in addition it should be noted the revenue_procedure also contains under sec_442 the following recordkeeping requirement consistent with the recordkeeping requirement of sec_1_441-1 of the regulations rleturns for subsequent years must be made on the basis of a full months ending on the last day of the last month of the new tax_year revproc_85_58 sec_5 based on service’s records x did not maintain its books_and_records on a fiscal_year basis during year instead x maintained its books_and_records as it always had on a calendar_year basis and filed two late-filed short_year tax returns for the calendar_year the first return for ff months closes x’s tax_year the day before its premiums would exceed the dollar_figure premium limitation of sec_501 of the code the second return covers december of year and returns x to being a calendar_year taxpayer however as evidenced by the fact x filed a form_8868 as late as date requesting an extension for filing a calendar_year form_990 return for year x did not maintain its year books_and_records on a date fiscal_year basis accordingly x’s filing of a short_year return claiming a fiscal_year ending date of year should not be recognized as valid since it did not maintain its books_and_records as required for filing such a return since x did not comply with the timely filing requirement of revproc_85_58 it was not entitled to bifurcate its year tax_year by filing a short_year return for the fiscal_year ending date of year moreover since it did not maintain its year books_and_records on such a fiscal years basis x was prohibited from filing a valid fiscal_year return accordingly it is appropriate for the service to aggregate x’s premium income for the entire calendar_year issue four if it is determined that x no longer qualifies as an insurance_company for the year and year taxable years will x's sec_953 of the code election be revoked for those years sec_953 of the code reads as follows b termination if a corporation which made an election under to meet the requirements of paragraph b and c of paragraph for any subsequent subparagraphs a taxable_year such election shall not apply to any taxable_year beginning after such subsequent taxable_year for any taxable_year fails in addition section dollar_figure of revproc_2003_47 2003_2_cb_55 further clarifies the termination procedures applying to a sec_953 election as follows dollar_figure termination or revocation of sec_953 election once approved the election generally remains effective for each subsequent taxable_year in which the requirements of this revenue_procedure and sec_953 of the code are satisfied unless revoked by the electing_corporation with the consent of the commissioner however if the electing_corporation fails to timely file a return pay the tax due as stated on the return or comply with any other requirement for making the this revenue_procedure and sec_953 the election contained in his discretion may terminate the election as of the commissioner in beginning of the taxable_year after the taxable_year with respect to which if an election is terminated or revoked the foreign the failure occurs be barred from making another corporation and its successors will election under sec_953 without the consent of the commissioner sec_953 of the code sets forth the requirements for a foreign_corporation to elect to be treated as a domestic_corporation one requirement contained in sec_953 is that the electing_corporation would qualify under part or il of subchapter_l for the taxable_year if therefore a corporation that failed to qualify as an insurance_company under part i or il of subchapter_l would fail the sec_953 election requirement contained in sec_953 in that case the commissioner may revoke the corporation' sec_953 election in the year following the year that the corporation failed to qualify as an insurance_company it were a domestic_corporation thus if it is determined that x failed to qualify as an insurance_company during the year or year taxable years the commissioner may revoke the sec_953 of the code election in the year following the first year in which x failed to qualify as an in addition any revocation of x’s sec_953 election by the insurance_company commissioner would bar x from making another sec_953 election without the consent of the commissioner in this respect since x failed to qualify as an insurance_company during year and subsequent years x’s sec_953 election is revoked for all tax years after year issue five whether x can rely on the determination_letter granted by the service allowing it to claim tax exempt status under sec_501 of the code as discussed above x did not qualify for exemption under sec_501 of the code for year and year because x's primary business activity for the years involved were investing its assets not the business of insurance the facts upon which the exemption was granted to x are not applicable in year and year therefore x cannot rely on its determination_letter conclusions because x is not an insurance_company as described in sec_1 a of the regulations x does not qualify for recognition of exemption under sec_501 of the code for tax years ending year and year x was not entitled to change its taxable_year from a calendar taxable_year to a date taxable_year pursuant to revproc_85_58 the service shall aggregate the premium income earned by x for the period from january of year through december of year for purposes of determining whether x exceeded the dollar_figure premium limitation set forth in sec_501 of the code since x failed to qualify as an insurance_company during the year or year taxable years the commissioner revokes the sec_953 election in the year following the first year in which x failed to qualify as an insurance_company in this case revocation of the sec_953 election is effective for tax_year ending december of year x is not entitled to relief pursuant to sec_7805 of the code for tax years beginning january of year therefore x can not rely on its determination_letter effective tax years beginning january of year subsequent to year x filed forms 1120-pc this conclusion is responsive to your issue sec_5 and for tax years a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
